Citation Nr: 1526402	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  08-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Prior to December 29, 2005, entitlement to an evaluation in excess of 10 percent for anxiety disorder.

2. From December 29, 2005 to March 30, 2009, entitlement to an evaluation in excess of 30 percent for anxiety disorder.

3. From March 31, 2009 to April 16, 2012, entitlement to an evaluation in excess of 50 percent for anxiety disorder.

4. Entitlement to a total disability rating due to individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1978 to August 1992.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in relevant part, continued a 10 percent disability evaluation for anxiety disorder. 

In June 2013, the Board issued a decision that maintained the 10 percent rating prior to December 29, 2005; assigned a 30 percent rating from December 29, 2005 to March 30, 2009; and assigned a 50 percent rating from March 31, 2009 to April 16, 2012 for anxiety disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), seeking higher evaluations for each period.  In an August 2014 memorandum decision, the Court set aside the June 2013 Board decision, as it essentially determined that the Board did not adequately explain its determinations of the proper evaluations under 38 U.S.C.A. §  4.130 or address entitlement to TDIU.  The Court remanded this matter for further proceedings consistent with its findings.  In compliance with the Court's Memorandum Decision, the issues have been stated as above to reflect the specific appeal period and evaluations on appeal.       

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  22 Vet.App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  The issue has been addressed on the title page above.      




 
FINDINGS OF FACT

1. From March 28, 2004 to December 28, 2005, the Veteran's anxiety disorder resulted in symptoms controlled by continuous medication.

2. From December 29, 2005 to March 30, 2009, the Veteran's anxiety disorder resulted in occupational and social impairment with occasional decrease in work efficiency due to symptoms such as anxiety, chronic sleep impairment, and limited participation in activities.

3. From March 31, 2009 to April 16, 2012, the Veteran's anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as poor concentration, severe anxiety, social isolation, and memory and concentration problems. 

4. The evidence of record shows that from March 31, 2009, the Veteran's service-connected anxiety disorder is of such severity as to preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. From March 28, 2004 to December 28, 2005, the criteria for a rating in excess of 10 percent for anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9400 (2014).

2. From December 29, 2005 to March 30, 2009, the criteria for a rating in excess of 30 percent for anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9400 (2014).

3. From March 31, 2009 to April 16, 2012, the criteria for a rating in excess of 50 percent for anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9400 (2014).

4. The criteria for a TDIU effective from March 31, 2009, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Information on disability ratings and effective dates must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied by way of a letter dated in June 2005.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, and information and evidence that the Veteran was expected to provide. The letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his anxiety disorder had increased in severity.  Additionally, various letters dated in July 2008 letter notified the Veteran of the process by which disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in various supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet.App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

VA has also complied with its duty to assist the Veteran in the development of his claim for an increased rating.  Service treatment records and post-service treatment records were obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

The Veteran was afforded appropriate VA examinations in December 2005, March 2009, and April 2012.  Review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the claims.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise. 

The Board remanded this matter in March 2012.  The Board specifically instructed the AMC to provide the Veteran with an examinations regarding his anxiety disorder.  The Veteran was afforded an examination in April 2012 and his claims were readjudicated in an October 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran has declined the opportunity to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

II. Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. Part 4 (2014).

Pursuant to 38 C.F.R. § 3.400(o)(2) (2014), the Board must consider all evidence pertinent to the Veteran's anxiety disorder for up to one year prior to March 28, 2005, the date the claim was received (i.e., March 28, 2004).  The Veteran has pointed to an examination from May 2003 in evaluating the Veteran's anxiety disorder.  He argues that the findings of that examination support an increased rating.  However, May 2003 is outside of the appeal period and the examination is not for consideration in the present appeal.  Although that examination was used in the initial June 2003 rating decision that granted service connection for anxiety disorder, that rating decision is a final, unappealed rating decision and is not currently before the Board.  38 C.F.R. § 20.1103 (2014).  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran seeks an increased rating for his service-connected anxiety disorder, evaluated as 10 percent disabling prior to December 29, 2005, 30 percent disabling from December 29, 2005, and 50 percent from March 31, 2009 to April 16, 2012.  The Board notes that in evaluating the Veteran's disability, the RO/AMC staged the disorder pursuant to Hart.

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Diagnostic Code 9400 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (generalized anxiety disorder).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

A 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet.App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet.App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A. Prior to December 29, 2005

A preoperative nursing document from June 2004 notes the Veteran's anxiety disorder but states that he was not suicidal or homicidal and indicated that he was calm and cooperative with the procedure.  He did voice concerns about the specific procedure, but no special, unrelated concerns were raised.  The Veteran indicated that he was prescribed Paxil, a medication used to treat anxiety.

Based on the evidence above, the Board finds that from March 28, 2004 to December 28, 2005, a rating in excess of 10 percent for the Veteran's anxiety disorder is not warranted.  There is also no evidence from this period that he has panic attacks, memory loss, sleep impairment, suspiciousness, or other symptoms that cause a decrease in work efficiency and periods of inability to perform occupational tasks.  Such is not established anywhere in the contemporaneous record.  Although he indicated he had anxiety and took medication for the same, he was noted to be calm and cooperative leading the preoperative nurse to find "no discharge concerns at this time."  There is simply no evidence that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, a rating in excess of 10 percent prior to December 29, 2005 is not warranted. 

B. From December 29, 2005

During the VA examination in December 2005, the Veteran reported that he stayed to himself, was suspicious, did not open the doors at his home, did not answer the phone, was fearful of going outside, and was isolated and anxious.  He also indicated that he did not sleep well and his concentration was poor.  However, his appetite was good; he had no trouble with his temper; and he denied sadness, crying, depression, suicide attempts, panic attacks, and problems with drugs and/or alcohol.  The Veteran lived with his wife and performed some chores around the house.  He had no friends, had limited recreational and leisure pursuits, spent all of his time by himself mainly inside, and did not attend church anymore.  He stated that he had three children and was not close to them.  The Veteran last worked when he was in service, he attempted to work part-time with the postal service but he stated that he could not tolerate it as it made him too anxious.

On evaluation, the examiner observed that the Veteran was alert, cooperative, casually and appropriately dressed, answered questions, and volunteered a lot of information.  Additionally, there were no loose associations or flight of information, bizarre motor movements, or tics.  The Veteran's mood was tense and affect was appropriate.  He had no current homicidal or suicidal ideation or intent, impairment of thought process or communication, delusions, hallucinations, or ideas of reference or suspiciousness.  Also, he was oriented times three, his memory (recent and remote) appeared to be good, and insight and judgment appeared to be marginal.  A diagnosis of anxiety disorder, not otherwise specified, and a GAF score of 48 with serious impairment of psychosocial functioning were noted.

Based on the evidence above, the Board finds that from December 29, 2005 to March 30, 2009, a rating in excess of 30 percent is not warranted for the Veteran's anxiety disorder.  During the December 2005 examination, the Veteran was noted to have symptomatology that most closely resembled occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was noted to be "extremely anxious" and suffer chronic sleep impairment.  He also endorsed suspiciousness and limited social interactions.  

The criteria for a higher (50 percent) rating are not met.  His anxiety disorder is not shown to have resulted in flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or, impaired abstract thinking.  The Board fully recognizes that the presence or absence of certain symptoms is not necessarily determinative.  The symptoms that are demonstrated must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

Full consideration has been given to the GAF score of 48, which denotes serious impairment.  There is likewise evidence that the Veteran experiences problems with motivation and mood and maintaining relationships.  However, the examiner noted that the Veteran was alert, cooperative, and neatly dressed.  Further, although he described a failing relationship with his children and little to no friends, he maintained (and continues to maintain) his marriage.  This includes assisting in the home by conducting some chores and helping to take care of his children.  There was also no evidence of panic attacks and problems with his temper.  




C. From March 31, 2009

The Veteran was afforded another VA examination on March 31, 2009, during which time he indicated still having a lot of anxiety and nervousness all the time.  There was the occasional panic attack but it was unclear as to the frequency of such episodes; he did not experience as many attacks when he was in the house as compared to when he left.  It was noted that the Veteran did not react well to stress; he stuttered, got nervous, and could not think under pressure.  His wife indicated that no one answered the door until the Veteran hid.  The Veteran did not sleep well, he had poor concentration, and stayed very upset.  The examiner noted that during the evaluation, the Veteran's wife answered questions as the Veteran was unable to answer them, he deferred to her on every question, and for the most part he did not attempt to answer them.  It appeared to the examiner that the Veteran was dependent on his wife who reiterated that the Veteran was unable to deal with any degree of stress as he would obsess and not be able to relax.  He was unable to go to meetings at school for their daughter.  Additionally, it was noted that he was jumpy and every little thing upset him.  He reported not sleeping well and waking up a lot, so he was taking Ambien for sleep once every 2 weeks. There were no manic or psychotic symptoms but there was some depression associated with the anxiety and physical problems.  The Veteran reported living with his wife and daughter and having one grown child.  He stated he did a little yard work and would try to help his wife by washing dishes.  

On evaluation, the Veteran was noted to be neatly groomed and dressed, and behaving normally.  He was pleasant, cooperative, and polite; and was not hostile or belligerent.  As for speech, he demonstrated good grammar and vocabulary, and stuttered a little bit.  The examiner found that the Veteran was fairly vague and deferred to his wife for most questions.  Although when questioned about his Lyme disease treatment, the Veteran jumped in and volunteered information and the examiner observed that he had a fairly good understanding of the situation.  As to thought content, the Veteran did not have hallucinations, delusions, paranoia, or ideas of reference.  He was not suicidal or homicidal, but had feelings of worthlessness and decreased self-confidence.  Additionally, the Veteran was very obsessive and had some compulsions.  With regard to affect, the Veteran had some mild depression and mild psychomotor retardation with loss of energy and loss of interest.  He also had some anxiety, occasional panic attacks of unknown frequency, some irritability, but good impulse control.  Cognitive examination revealed that the Veteran was oriented time four and alert, he knew his birthdate, social security number, and address.  He was a very poor historian, and did not seem to be able to communicate much about what was going on but would on occasion correct his wife demonstrating that he had some understanding of what was going on.  He complained about forgetfulness and poor concentration.  The examiner found that there was some inconsistency with this and it was unclear whether there was a cognitive disorder or not.  The examiner concluded that as to social impairment, the Veteran had become very isolated, withdrawn, and kept to himself.  He did not like to be around people and did not go out in public by himself without his wife, except to visit his mother.  As to work impairment, he only tried to work once for a week in the past 16 years and he had problems working due to severe anxiety and poor concentration.  The examiner further noted that it was unclear to what extent or what might cause the Veteran's memory problems.  A diagnosis of anxiety disorder, not otherwise specified, and a GAF score of 45 were noted.

For the period from March 31, 2009, to April 16, 2012, the Veteran's overall symptoms were most congruent with a 50 percent evaluation.  During this period, he demonstrated increased panic attacks (though the exact frequency was not known), sleep impairment, poor concentration, disturbance of mood, inability to deal with stress, impaired affect, memory and concentration problems, isolation, and inability to work due to severe anxiety and poor concentration.  His GAF score of 45 was reflective of his increasingly serious symptoms causing occupational and social impairment with reduced reliability and productivity.  However, he did not demonstrate deficiencies in judgment, thinking, or mood.  Specifically, he denied suicidal ideation and impaired impulse control.  Although he was found to be "very obsessive" and have some compulsions during the March 2009 examination, they did not appear to interfere with his routine activities.  Similarly, although he stuttered when nervous, there was no indication of intermittently illogical, obscure, or irrelevant speech.  He did not demonstrate the symptomatology reflective of deficiencies in most areas to warrant a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).

In sum, from March 28, 2004 to December 28, 2005, an evaluation in excess of 10 percent is not warranted; from December 29, 2005 to March 30, 2009, an evaluation in excess of 30 percent is not warranted; and from March 31, 2009 to April 16, 2012, an evaluation in excess of 50 percent is not warranted.

The Board has considered that the symptoms listed in Diagnostic Code 9400 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Based on the evidence of record, the Board finds that the manifestations of the Veteran's anxiety disorder most nearly approximate the criteria for the 10, 30, and 50 percent ratings at issue and no more.  His psychiatric disability warrants those evaluations for those discrete periods.


D. Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the rating criteria adequately describe the Veteran's level of impairment during each period.  The Veteran's anxiety disorder is manifested primarily by paranoia, sleep impairment, and panic attacks, which are included in the diagnostic code.  Higher ratings are available for increased levels of impairment.  Additionally, the Veteran has not required frequent hospitalizations for his anxiety disorder and that the manifestations of his disorder are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for anxiety disorder for extra-schedular consideration is not in order.

III. Entitlement to TDIU

The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237 (2013).

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2014).  The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

A review of the record in this case reveals that the Veteran met the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) at the time he filed his claim for increase in March 2005.  During his VA examination in December 2005, the Veteran reported that he stopped working just after service because his position "made him too anxious."  He also reported doing light housework and chores around the house.  The examiner found that the Veteran "does not appear to have any major impairment as far as doing light work."  During the VA examination in March 31, 2009, the Veteran reported getting anxiety and panic attacks at his last job and he stated that he had poor concentration.  He did report doing a little yard work and trying to help his wife around the house by washing dishes.  The examiner noted that the Veteran does not go out in the public by himself unless his wife is with him, except to visit his mother.  The record indicates that the Veteran completed high school and had some technical training.  He was previously employed by the post office.  

The evidence of record demonstrates that effective from March 31, 2009, the Veteran's service-connected disabilities are shown to have been of such severity as to preclude him from securing or following a substantially gainful occupation.  Prior to this time, he was noted to do chores around the house and yardwork and the December 2005 examiner found no impairment of thought processes or communication.  Alternatively, the Veteran noted during his March 2009 VA examination that he did not leave the house alone except to visit his mother and that when someone would knock on his door he would hide before a family member could open it.  He stated that he let his wife handle most of the bills and things around the house at that time.  Although he used good grammar and vocabulary, he was noted to stutter and deferred to his wife on most questions.  He was also noted to be a poor historian and seemed to have trouble communicating.  The Board finds it unlikely that with his level of training and experience, he would be able to obtain or maintain substantially gainful employment as a result of his anxiety disorder.  A TDIU effective from March 31, 2009 is warranted.




ORDER

From March 28, 2004 to December 28, 2005 an evaluation in excess of 10 percent is denied.  

From December 29, 2005 to March 30, 2009, an evaluation in excess of 30 percent is denied. 

From March 31, 2009 to April 16, 2012, an evaluation in excess of 50 percent is denied.

Entitlement to a TDIU effective from March 31, 2009, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


